Manoukian, J.,
with whom Thompson, J. joins, concurring in part and dissenting in part:
I concur in the majority holding with regard to the issue of standing for the reason that actual notice and employer participation before the Commission cured the deficiency in the formal notice. See Brown v. Sutton, 356 So.2d 965, 971 (La. 1978). Because I cannot agree, however, with the majority that the Commission had jurisdiction in this matter, I respectfully dissent.
Appellants’ 1976 requests for upward reclassifications was opposed by Dr. John Carr, the state health officer, who disagreed with appellants’ description of their positions. The Personnel Division studied the matter through December of 1977 and included a study of new positions approved by the legislature. In December, Mr. Wenner, the supervisory personnel *694analyst, informed appellants that he recommended that their positions were properly classified as Psychologist V. Appellants filed a grievance with the State Personnel Division soon thereafter. After a hearing, Fred Bartlett, chief of special personnel services, denied appellants’ request for reclassification.
Appellants informed the state personnel administrator of their intent to appeal the decision. In February of 1978, Mr. Bartlett wrote to counsel for appellants and stated, “As we agreed, the proper forum for the classification appeals at this point is the Personnel Advisory Commission.” In May of 1978, the Commission held a hearing and unanimously granted a ten percent increase in pay and “reclassified” the positions of appellants to that of Clinic Director III.1 The personnel administrator subsequently wrote to the chairman of the Commission and stated that he thought the appeal procedure followed was at variance with past proceedings. Thereafter, the Health Division sought judicial review.
In my view, the majority, in conferring jurisdiction on the Commission, has misconstrued the statutory scheme finding that “[t]he Commission’s power to approve [position reclassi-fications] necessarily encompasses the review of denials of reclassification requests.” First, I believe that the action by the chief of the Personnel Division was not subject to review by the Commission as a reclassification matter. Second, even assuming the Commission had the authority to hear appeals in reclassification matters, the request here actually amounted to a request for a promotion which was more properly subject to approval by the Health Division, appellants’ employer.
Prior to 1979, section 284.065 of our statutes provided that the Commission had only those powers and duties authorized by law. The Commission had the power to advise the personnel division chief on several matters and to “exercise any other advisory powers necessary or reasonably implied within the . . . chapter.” NRS 284.065 (emphasis added).2 On the other hand, *695it is the chief who is the executive head of the personnel system who is to apply and carry out the provisions of the statutes. Although the chief is to report to the Commission and request advice on policy, he is the one who is to “[pjerform any other lawful acts which he may consider necessary or desirable to carry out the purposes and provisions of this chapter.” NRS 284.105(2)(i). The chief has the power to reclassify particular sets of duties to particular classes. The Commission may approve such general changes. NRS 284.160(4). Individual employees may request a rehearing by the chief when affected by general changes in the allocation of a position to a grade or class. NRS 284.165. But even with such general changes, there was no provision for an appeal to the Commission by the individuals.
The majority does cite Rule II E of the Rules for Personnel Administration, which was promulgated by the chief pursuant to NRS 284.155. This rule states that the Personnel Division may investigate the classification status of any existing position, which ultimately could be appealed to the Commission. I read this only as authorizing a Commission review of classifications of positions in general according to the duties attendant to the position. This does not vest appellate authority in the Commission over the allocation of individual employees to existing positions in an approved classification plan. That is the duty of the chief of the Personnel Division from which there is no appeal.
Even assuming the Commission had authority to hear reclassification appeals, I do not believe that the action requested here was for a re-allocation of a general position, but was a request for a promotion. A “promotion” is defined by the Rules for Personnel Administration as “any movement of a classified employee to a position in a class having a higher maximum salary range than the position previously occupied. ...” Appellants were occupying one position in a certain class and wished to be transferred to a higher position. They do not claim that all persons classified as Psychologist V performed the work of a Clinic Director III. These are two different classes and appellants wished to be assigned to a different class.
The legislature has also provided that no one is to be appointed or promoted by any means other than those set forth in the chapter and the promulgated regulations. And appointments shall be made “according to merit and fitness from eligible lists prepared upon the basis of examination. ...” NRS 284.150(2). Examinations are regulated in NRS 284.205-.235 and NRS 284.240-.275 provide the procedure for certifying eligible persons for positions and establishing eligibility lists. *696Appointments are to be made from eligibility lists and the chief certifies from the lists. NRS 284.255, 284.265. For vacancies in certain appointed positions, the appointing authority must appoint from the list. This authority is, presumably, the head of respective departments. NRS 284.270. See Op. Att’y Gen. Nev. 96 at 107, 110 (1963). Here, the Commission simply determined that appellants were to be elevated in position. There had been no examination and no indication from department heads that appellants were to be promoted.
I am apprehensive that, under the authority of the majority opinion, state employees in the future will attempt to circumvent promotion procedures simply by requesting a “reclassification” when the employees believe they have assumed duties which are attendant with a position in a higher class. In the present case, appellants’ remedies were to request a promotion and to follow the qualifying procedures or to ask for a special salary adjustment. See Rules for Personnel Administration, Rule III H 2.3 The Commission did not simply reclassify a position which was held by a class of employees of which appellants happened to be a part. The Commission actually moved classified employees to a higher class. The Commission improperly granted appellants a promotion which was beyond their powers authorized by law. See NRS 284.065, 284.245, 284.355, 284.376, 284.390. In addition to an impairment of budgetary control, by individual departments, this action will effectively deny the heads of individual agencies the ability to determine job placement according to merit and comparative ability.
Those in the majority err in holding that the Personnel Advisory Commission could hear this appeal from the decision of the Chief of the Personnel Division not to “reclassify” appellants’ positions. I would affirm the decision of the trial court.
Thompson, J., concurs.

The minutes for this meeting reflect that the Commission granted an increase in pay and “a promotion to Clinic Administrator III, Range C, effective May 18, 1978.” (Emphasis added.)


This statute was amended in 1979 and now gives the Commission the power “[t]o review decisions of the chief in contested cases involving the classification or allocation of particular positions.” 1979 Nev. Stats, ch. 262, at 356-57 (codified in NRS 284.065(2)(f)) (emphasis added). Unlike my brethren in the majority, I do not believe that this amendment, more than twenty-five years after the original enactment, reflects an intent by the 1953 legislature to vest the Commission with the power to hear the instant controversy. Indeed, this position becomes abundantly clear from a reading of the plain language of the prior statute. See Cirac v. Lander County, 95 Nev. 723, 729, 602 P.2d 1012, 1015 (1979).


This is not to say that the Health Division had any right to require appellants to assume additional responsibilities not attendant with their classification. Appellants may be eligible for compensation if they were “carrying responsibilities beyond those required for the class as a whole. . . Rules for Personnel Administration, Rule III H 2.